Citation Nr: 0011099	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  95-26 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the lumbar spine.  

Entitlement to service connection for spinal stenosis and 
degenerative disc disease of the cervical spine.  

Entitlement to a rating in excess of 20 percent for residuals 
of a prostatectomy and pelvic lymph node dissection for 
prostate cancer due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Appeals (VA) Regional Office (RO) at St. Petersburg, Florida.  

Residuals of a prostatectomy and pelvic lymph node dissection 
for prostate cancer due to herbicide exposure were rated as 
100 percent disabling from November 7, 1996, and 20 percent 
disabling from May 1, 1997.  The veteran's Notice of 
Disagreement with the reduced rating was received within a 
year of the original grant of service connection for the 
disability and, hence, is considered to have been an appeal 
from the originally assigned rating.  For this reason, the 
issue has been rephrased, since different criteria apply to 
consideration of the proper rating to be assigned when the 
initial rating (in this case the initial reduction in the 
rating) is timely appealed.  Further explanation is provided 
in the decision that follows.  

The veteran was accorded a personal hearing on his appeal 
before a Decision Review Officer at the RO in July 1998.  The 
hearing transcript is of record.  

The Board notes that special monthly compensation is in 
effect for loss of use of a creative organ in connection with 
the veteran's service connected residuals of prostatectomy 
for prostate cancer.  This benefit is not at issue in this 
decision.  

The issues of entitlement to service connection for spinal 
stenosis and degenerative disc disease of the cervical and 
lumbar spine are the subjects of the remand at the end of 
this decision.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim for a rating in excess of 20 percent 
for residuals of a prostatectomy and pelvic lymph node 
dissection for prostate cancer due to herbicide exposure has 
been obtained by VA.  

2.  Residuals of a prostatectomy and pelvic lymph node 
dissection for prostate cancer due to herbicide exposure have 
been manifested by urinary leakage/incontinence requiring 2 
or more pads a day.  


CONCLUSION OF LAW

A rating of 40 percent since May 1, 1997, is warranted for 
residuals of a prostatectomy and pelvic lymph node dissection 
for prostate cancer due to herbicide exposure.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§  4.1, 
4.3, 4.31, 4.115a, Diagnostic Codes 7527, 7528 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was hospitalized by VA in October 1996 for 
prostate cancer.  He elected to undergo radical 
prostatectomy.  Pelvic node dissection was also performed.  

On a VA urology examination in May 1997, a history was 
recorded of a positive prostate specific antigen test 
denoting cancer in October 1996.  He denied pain, dysuria, 
hematuria, frequency or micturition.  He had to wear a pad 
for urinary incontinence from time to time.  The abdominal 
surgical scar was well-healed and hypertrophic, without 
tenderness herniation, inflammation or infection.  It was 5 
inches long.  The abdomen was soft, nontender, and without 
muscle guarding, rebound, tenderness or abnormal bowel 
sounds.  Urinalysis showed no acute changes.  The diagnosis 
was history of prostate cancer with radical removal of same.  

On a VA urology examination in January 1998, prostate 
specific antigen test results were very low, at 0.13.  He 
reportedly had had problems with urinary leakage for which he 
wore pads, but this had improved a little bit since his 
surgery.  He stated that normally he was able to keep his 
bladder empty at home and not wear a pad, but any time he was 
going to travel he would wear a pad for protection.  Maybe he 
would use two a day when this was going on.  He was able to 
empty his bladder well and a postvoid residual measured in 
December 1977 was 18 cubic centimeters (cc's).  The physical 
findings showed that the prostate was 'empty" with no 
evidence of recurrent cancer.  The prostate specific antigen 
was termed very low, almost undetectable.  It was noted that 
his urinary incontinence required two pads a day.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for 
more than the current rating for residuals of a prostatectomy 
and pelvic lymph node dissection for prostate cancer is well 
grounded.  38 U.S.C.A. § 5107(a).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 8 
Vet. App. 218, 225 (1995).  The Board has continued the issue 
as entitlement to a rating in excess of 20 percent for 
residuals of a prostatectomy and pelvic lymph node dissection 
for prostate cancer due to herbicide exposure since service 
connection has been granted.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The regional office assigned a 100 percent evaluation 
followed by a lower evaluation.  In essence, a staged rating 
was assigned.  In reaching the determination below, the Board 
has considered whether additional staged evaluations should 
be assigned after the reduced evaluation.  The Board 
concludes that the disability addressed has not significantly 
changed over the course of the appeal and, accordingly, a 
uniform rating is in order.  

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met. 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  See 38 U.S.C.A. § 5107.

Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted when the evidence indicates 
malignant neoplasms of the genitourinary system.  A note to 
this code section states that if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, then the disability is to be rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Review of the medical evidence described above 
reveals no evidence of reoccurrence or metastasis of the 
veteran's carcinoma subsequent to his prostatectomy and 
pelvic node dissection in October 1996.  Hence, the veteran's 
postoperative residuals of his prostate cancer will be 
evaluated under either voiding dysfunction, renal 
dysfunction, or urinary tract infection, whichever is 
predominant, pursuant to Diagnostic Codes 7527 and 7528.  
Said symptomatology is evaluated pursuant to 38 C.F.R. § 
4.115a (ratings of the genitourinary system-dysfunctions).  

The veteran's residuals of prostate cancer are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no complaint, finding or diagnosis of renal 
dysfunction or urinary tract infection.  Voiding dysfunction 
is rated under the three subcategories of urine leakage, 
urinary frequency, and obstructed voiding.  Urine leakage 
involves ratings ranging from 20 to 60 percent.  A 60 percent 
rating contemplates continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than 4 
times per day.  A 40 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  

The medical evidence establishes that the veteran has had 
urinary leakage since his prostate surgery.  The May 1997 
examination indicated that he wore a pad for this from time 
to time.  It was not specified how many pads he needed daily 
for this problem.  However, the January 1998 examination 
provided clarification that his urinary leakage had improved 
but he still needed two pads a day, indicating that urinary 
leakage had been greater.  The only place where he may not 
have needed at least two pads a day was at home, but any 
traveling necessitated at least two pads.  More recently, he 
has testified, inconsistently, that he needs up to 6 pads a 
day.  This was first reported on the date of the hearing, 
July 2, 1998, but has not been medically upheld or reported 
in the context of any urology examination.  The most 
consistent and medically persuasive evidence indicates a 
urinary leakage disability picture requiring 2 or more, but 
less than 5, pads daily on an ongoing basis.  His sworn 
testimony as to needing 6 pads a day must be viewed in light 
of all the evidence as self-serving for his claim and 
inconsistent with the lesser number indicated elsewhere.  

Under the criteria for voiding dysfunction, the need for two 
or more pads a day is consonant with a 40 percent rating.  
Continual urine leakage/incontinence requiring the wearing of 
absorbent materials which must be changed more than 4 times a 
day is rated as 60 percent disabling.  

Urinary leakage/incontinence has been a medically identified 
characteristic of the postsurgical residuals of prostate 
cancer since the beginning.  It is a question of the 
veteran's personal knowledge how often he must change his 
pads every day.  The frequency he has reported since May 1997 
is not disputed and is consistent with his disability.  There 
is no reason to question his account of how often he has to 
change his urinary pad on a daily basis when consistently 
reported and supported on the cited urology rating 
examinations.  The number of pads needed on this basis is 
most consistently and credibly indicated to be 2 or more but 
less than 5.  

Based on the medical evidence and the veteran's credible 
descriptions of his disability, a rating of 40 percent is 
assignable for voiding dysfunction.  

There is no complaint or demonstration of marked obstructive 
symptomatology (hesitancy, slow or weak stream) with post-
void residuals greater than 150 cc's, a markedly diminished 
peak flow rate, recurrent urinary tract infections secondary 
to obstruction or stricture disease requiring periodic 
dilatations.  Urinary frequency manifestations of 
leakage/incontinence are obviously covered by the ratings 
that are assigned in this decision.  


ORDER

A rating of 40 percent effective from May 1, 1997, for 
residuals of a prostatectomy and pelvic lymph node dissection 
for prostate cancer due to herbicide exposure is granted, 
subject to the governing regulations applicable to the 
payment of monetary benefits. 


REMAND

The service medical records show that the veteran had spinal 
symptomatology and findings of lumbosacral unilateral 
sacralization, right sacral defect confirmed by X-ray, lumbar 
tenderness, muscle spasm, decreased motion, and arthritis, 
generally; thoracic pain, tenderness, degenerative joint 
disease confirmed by X-ray, and paravertebral muscle pain; 
neck pain, cervical muscle discomfort, minimal arthritis, and 
arthritis of the back, generally.  In March 1981, it was felt 
that he may have early ankylosing spondylitis.  

Post-separation service department and VA clinical records 
dated since May 1994 reflect spinal findings and 
symptomatology of lumbar weakness, spondylosis, stenosis, 
degenerative arthritis and degenerative disc disease with 
pain and radiculopathy, cervical weakness, osteoarthritis, 
stenosis, and degenerative disc disease with pain and 
radiculopathy.  No specific thoracic spine abnormality was 
identified.  

The Board finds that a medical opinion is necessary as to the 
etiology of the cervical and lumbar spine disorders at issue.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
etiology of the post-service diagnoses of 
the lumbar and cervical spine specified 
above.  The examiner should be provided 
with the veteran's claims folder and must 
review the veteran's medical history 
prior to conducting the examination.  The 
examiner should especially review the 
service medical records.  The examiner is 
to state whether it is at least as likely 
as not that the current cervical and 
lumbar spine disorders and inservice 
thoracic spine arthritis, in particular, 
are causally related.  The examiner 
should present the complete rationale for 
all conclusions reached.  If there is no 
relationship between the inservice 
findings and the post service diagnoses, 
that fact should be noted.  The 
examination report should set forth all 
positive and negative findings in a 
clear, comprehensive, and legible manner.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for an 
examination in connection with a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The RO 
must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This serves as notification 
of the regulation.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The veteran is free 
to submit additional evidence or argument on remand.  Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992), Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


